EXHIBIT 10.1


STOCK PURCHASE AGREEMENT


BY AND BETWEEN


HEALTHTRONICS, INC.


AND


ATLANTIC UROLOGICAL ASSOCIATES, P.A.


REGARDING THE STOCK OF


OCEAN RADIATION THERAPY, INC.


OCTOBER 10, 2008






--------------------------------------------------------------------------------

TABLE OF CONTENTS

                                                                        


ARTICLE I DEFINITIONS

ARTICLE II PURCHASE AND SALE OF TARGET SHARES
         2.1 Basic Transaction
         2.2 Purchase Price; Payment
         2.3 The Closing
         2.4 Deliveries at the Closing
         2.5 Purchase Price Adjustment

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER7
         3.1 Organization of the Seller
         3.2 Authorization of Transaction
         3.3 Noncontravention
         3.4 Litigation
         3.5 Operation of Business
         3.6 Broker's Fees
         3.7 Target Shares

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER8
         4.1 Organization of the Buyer
         4.2 Authorization of Transaction
         4.3 Noncontravention
         4.4 Brokers' Fees
         4.5 Investment

ARTICLE V REPRESENTATIONS AND WARRANTIES CONCERNING THE TARGET
         5.1 Organization, Qualification, and Corporate Power
         5.2 Capitalization
         5.3 Noncontravention
         5.4 Consent to Transaction
         5.5 Broker's Fees
         5.6 Tangible Assets
         5.7 Receivables
         5.8 Legal Compliance
         5.9 Real Property
         5.10 Contracts
         5.11 Powers of Attorney
         5.12 Employee Matters
         5.13 Books and Records
         5.14 Financial Statements
         5.15 Permits
         5.16 Subsidiaries
         5.17 Undisclosed Liabilities
         5.18 Tax Matters
         5.19 Intellectual Property Page


1

5
5
5
6
6
6


7
7
7
7
7
7
8


8
8
8
8
8

8
9
9
9
9
9
9
9
10
10
10
10
10
12
12
12
12
12
12
13

i




--------------------------------------------------------------------------------

         5.20 Insurance
         5.21 Litigation
         5.22 Environmental, Health, and Safety Matters; Permits
         5.23 Events Subsequent to Most Recent Fiscal Month End.
         5.24 Disclosure

ARTICLE VI POST-CLOSING COVENANTS
         6.1 General
         6.2 Disposition of Certain Debt of Seller
         6.3 Transition
         6.4 Noncompetition
         6.5 Target Employee Bonuses

ARTICLE VII CONDITIONS TO OBLIGATION TO CLOSE AND POST-CLOSING MATTERS
         7.1 Conditions to Obligation of the Buyer
         7.2 Conditions to Obligation of the Seller
         7.3 Right of First Refusal

ARTICLE VIII SURVIVAL OF REPRESENTATIONS; INDEMNITY
         8.1 Survival of Representations and Warranties; Limitations
         8.2 Indemnification for Benefit of Buyer
         8.3 Indemnification for Benefit of Seller
         8.4 Notice of Claim
         8.5 Defense
         8.6 Time Limitations
         8.7 Limitations on Liability
         8.8 Exclusive Remedy

ARTICLE IX TAX MATTERS
         9.1 Responsibility for Filing Tax Returns
         9.2 Cooperation on Tax Matters
         9.3 Tax-Sharing Agreements
         9.4 Certain Taxes and Fees

ARTICLE X GOVERNING LAW AND DISPUTE RESOLUTION
         10.1 Governing Law
         10.2 Arbitration

ARTICLE XI MISCELLANEOUS
         11.1 Entire Agreement
         11.2 Referral Disclaimer
         11.3 Succession and Assignment
         11.4 Counterparts
         11.5 Headings
         11.6 Notices
         11.7 Amendments and Waivers
         11.8 Severability
         11.9 Expenses
         11.10 Construction 14
14
15
15
17

17
17
17
17
17
18

18
18
20
21

22
22
23
24
24
24
25
25
25

26
26
26
26
26

26
27
27

28
28
28
29
29
29
29
30
30
30
30

ii




--------------------------------------------------------------------------------


         11.11 Incorporation of Exhibits, Annexes, and Schedules
31

Schedules:

Schedule 3.4 - Seller Litigation
Schedule 5.4-- Consents
Schedule 5.10 -- Contracts
Schedule 5.12 - Employee Matters
Schedule 5.15 - Permits Schedule
5.18 - Tax Matters Schedule
5.19 -- Intellectual Property Schedule
5.20 - Insurance Schedule
5.21 - Target Litigation Schedule
5.22 - Environmental, Health, and Safety Matters; Permits Schedule
6.5 - Target Employee Bonuses

Exhibits:

Exhibit A - Target Financial Statements
Exhibit B - Closing Balance Sheet
Exhibit C -- Form of IGRT Services Agreement between Seller and Target
Exhibit D -- Form of IGRT Sublease Services Agreement between Seller and Target
Exhibit 7.1(g) - Form of resignation and release





iii




--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

        THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of October 10, 2008, by and between HEALTHTRONICS, INC., a Georgia
corporation (the “Buyer”), and ATLANTIC UROLOGICAL ASSOCIATES, P.A., a Florida
professional corporation (the “Seller”), and the Seller Shareholders (as defined
below). The Buyer and Seller are referred to collectively herein as the
“Parties.”


RECITALS

        WHEREAS, OCEAN RADIATION THERAPY, INC., a Delaware corporation (the
“Target”), is a wholly owned subsidiary of Seller, and was formed by Seller to
employ certain personnel and to provide same under contract to Seller for the
purpose of Seller performing Image Guided Radiation Therapy (“IGRT”) procedures
(the “Business”) at Seller’s facility in Daytona Beach, Florida (the
“Facility”); and

        WHEREAS, Seller currently owns and operates all capital equipment and
tangible assets, and employs certain other personnel necessary to the provision
of the IGRT services and the operation of the Business and intends to continue
to own and employ such assets and personnel; and

        WHEREAS, the Seller currently owns all of the issued and outstanding
capital stock of the Target; and

        WHEREAS, this Agreement contemplates a transaction in which the Buyer
will purchase from the Seller, and the Seller will sell to the Buyer, all of the
issued and outstanding capital stock of the Target in return for cash.

        NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows:


ARTICLE I
DEFINITIONS

        Capitalized terms not otherwise defined herein shall have the following
meanings:

        “Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, liabilities,
obligations, taxes, liens, losses, expenses, and fees, including court costs and
attorneys’ fees and expenses.

        “Affiliate” of a specified Person means a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified.

        “Business” has the meaning set forth in the recitals above.

        “Buyer” has the meaning set forth in the preface above.

1




--------------------------------------------------------------------------------

        “Closing” has the meaning set forth in Section 2.3 below.

        “Closing Balance Sheet” means the balance sheet of Target as of the
close of business on the Closing Date (without giving effect to any of the
transactions contemplated hereby).

        “Closing Date” has the meaning set forth in Section 2.3 below.

        “Closing Debt” means the Target’s financial liabilities (including trade
accounts payable incurred in the Ordinary Course of Business) as shown on the
Closing Balance Sheet.

      “Code” means the Internal Revenue Code.

        “Confidential Information” means any information concerning the
businesses and affairs of the Target that is not already generally available to
the public.

        “Disclosure Schedules” means the disclosure schedules accompanying this
Agreement. The Disclosure Schedules will be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained in this Agreement. Capitalized
terms used in any particular Disclosure Schedule and not otherwise defined on
such Disclosure Schedule will have the meanings ascribed to such terms in this
Agreement.

        “Effective Time” has the meaning set forth in Section 2.3 below.

        “Employee Benefit Plan” means (a) employee benefit plans as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not funded and whether or not terminated; (b) employment
agreements; and (c) personnel policies or fringe benefit plans, policies,
programs and arrangements, whether or not subject to ERISA, whether or not
funded and whether or not terminated, including, without limitation, stock
bonus, deferred compensation, pension, severance, bonus, vacation, travel,
incentive and health, disability and welfare plans.

        “Employee Bonuses” has the meaning set forth in Section 6.5 below.

        “Enforceability Exception” has the meaning set forth in Section 3.2
below.

        “Environmental, Health, and Safety Requirements” shall mean all federal,
state, and local statutes, regulations, and ordinances concerning public health
and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, as such requirements are enacted and in effect on or prior to the
Closing Date.

        “Financial Statements” has meaning set forth in Section 5.14.

        “Former Shareholder” has the meaning set forth in Section 8.7(c) below.

2




--------------------------------------------------------------------------------

        “GAAP” means United States generally accepted accounting principles as
in effect from time to time.

        “Income Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Income Taxes, including
any schedule or attachment thereto.

        “Income Tax” means any federal, state, local, or foreign income tax,
including any interest, penalty, or addition thereto, whether disputed or not.

        “Indemnified Party” has the meaning set forth in ARTICLE VIII below.

        “Indemnifying Party” has the meaning set forth in ARTICLE VIII below.

        “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), (e) all
computer software (whether commercial “off-the-shelf” software, specially
developed, or customized for a Party, and including source code, executable
code, data, databases, and related documentation), (f) all advertising and
promotional materials, (g) all other proprietary rights, and (i) all copies and
tangible embodiments thereof (in whatever form or medium).

        “Knowledge of Seller” or similar expressions mean the actual knowledge
of the Seller Shareholders and the officers of the Target after due inquiry.

        “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties, and other agreements with respect thereto, pursuant to which Target
holds any Leased Real Property, including the right to all security deposits and
other amounts and instruments deposited by or on behalf of Target thereunder.

        “Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including, without limitation, any liability
for Taxes.

        “Lien” means any mortgage, pledge, lien, encumbrance, charge, or other
security interest, other than liens for Taxes not yet due and payable.

3




--------------------------------------------------------------------------------

        “Material Adverse Effect” or “Material Adverse Change” means any effect
or change that would be (or could reasonably be expected to be) materially
adverse to the business, assets, condition (financial or otherwise), operating
results, operations, or business prospects of the Target, or to the ability of
the Seller to consummate timely the transactions contemplated hereby (regardless
of whether or not such adverse effect or change can be or has been cured at any
time or whether the Buyer has knowledge of such effect or change on the date
hereof), including any adverse change, event, development, or effect arising
from or relating to (a) general business or economic conditions, including such
conditions related to the business of the Target, (b) national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (c) financial, banking, or securities markets (including any suspension
of trading in, or limitation on prices for, securities on the New York Stock
Exchange, American Stock Exchange, or NASDAQ Stock Market for a period in excess
of three hours or any decline of either the Dow Jones Industrial Average or the
Standard & Poor’s Index of 500 Industrial Companies by an amount in excess of
15% measured from the close of business on the date hereof), (d) changes in
United States generally accepted accounting principles, and (e) changes in laws,
rules, regulations, orders, or other binding directives issued by any
governmental entity.

        “Ordinary Course of Business” means the ordinary course of business
consistent with part custom and practice (including with respect to quantity and
frequency), and, with respect to Target, includes the operation of Target’s
business in the hands of Seller at any time during the two (2) years prior to
Closing.

        “Party” has the meaning set forth in the preface above.

        “Permits” means all notifications, licenses, permits (including
environmental, construction and operation permits), governmental franchises,
registrations, certificates, approvals, exemptions, classifications,
registrations and other similar documents, rights and authorizations issued by
any federal, state or local or foreign government or any court, administrative,
arbitrative or regulatory agency or commission or other governmental authority
or agency, domestic or foreign.

        “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).

        “Receivables” has the meaning set forth in 5.7 below.

        “Securities Act” means the Securities Act of 1933, as amended.

        “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.

        “Seller” has the meaning set forth in the preface above.

        “Seller Shareholder” means a shareholder of Seller as of the Effective
Time.

4




--------------------------------------------------------------------------------

        “Shareholder Pro Rata Share” has the meaning set forth in Section 8.7(b)
below.

        “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.

        “Target Share” means any share of the stock of the Target.

        “Target” has the meaning set forth in the recitals above.

        “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

        “Tax” or “Taxes” means any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.


ARTICLE II
PURCHASE AND SALE OF TARGET SHARES

2.1             Basic Transaction. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to purchase from Seller, and Seller agrees to
sell to the Buyer, all of the issued and outstanding Target Shares for the
consideration specified below in this ARTICLE II.

2.2            Purchase Price; Payment.

  (a)   Purchase Price.  The Buyer agrees to pay to the Seller the sum of
Thirty-Four Million Nine Hundred Ninety-Two Thousand Seven Hundred Three Dollars
($34,992,703), less(a) the Closing Debt and less (b) the aggregate Employee
Bonuses. The Purchase Price shall be subject to adjustment pursuant to Section
2.5. The net amount payable after adjustments is the “Purchase Price.”


5




--------------------------------------------------------------------------------

  (b)   Payment of Purchase Price. The Purchase Price shall be paid as follows:
(a) a sum equal to the Purchase Price less $200,000 shall be paid to Seller at
Closing in cash by wire transfer to a single account designated in writing by
Seller, and (b) the balance of the Purchase Price ($200,000), after any
adjustment made pursuant to Section 2.5, shall be paid to Seller in accordance
with Section 2.5 in cash by wire transfer to a single account designated in
writing by Seller.


2.3     The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Byrne, Cardenas &
Smitherman LLP on or before October 10, 2008, or such other date as the Buyer
and the Seller may mutually determine (the “Closing Date”). For the purposes of
passage of title and risk of loss, allocation of expenses, adjustments and other
economic or financial effects of the transactions contemplated hereby, the
Closing when completed shall be deemed to have occurred at 11:59 p.m., local
time, on the Closing Date (the “Effective Time”).

2.4     Deliveries at the Closing. At the Closing, (i) the Seller will deliver
to the Buyer the various certificates, instruments, and documents referred to in
Section 7.1 below, (ii) the Buyer will pay the Seller that portion of the
Purchase Price that is required to be delivered to the Seller in cash on or
before the Closing as provided in Section 2.2 above, and will deliver to the
Seller the various certificates, instruments, and documents referred to in
Section 7.2 below, and (iii) the Seller will deliver to the Buyer one or more
stock certificates representing all of the issued and outstanding Target Shares,
endorsed in blank or accompanied by duly executed assignment documents.

2.5     Purchase Price Adjustment.

  (a)   Within thirty (30) days after the Closing Date, Buyer shall make an
initial determination, based on the books and records of Target, of (a) the
amount of any Taxes payable by Target related to the operations of Target prior
to the Effective Time, (b) the amount (if any) of such Taxes paid by Target
prior to the Effective Time (the sum of (a) minus (b) being the “Pre-Closing Tax
Exposure”), and (c) the amount of cash and Receivables retained by the Target as
of the Effective Time (the “Closing Revenue”). Subject to Section 2.5(b), if the
Closing Revenue is less than the Pre-Closing Tax Exposure, the Purchase Price
shall be decreased by such shortfall. If the Closing Revenue is greater than the
Pre-Closing Tax Exposure, the Purchase Price shall be increased by such excess.
The balance, if any, of Purchase Price after adjustments pursuant to this
Section 2.5 shall be paid to Seller in accordance with the procedures of Section
2.2.


  (b)   Buyer shall deliver to Seller its initial determination of the
Pre-Closing Tax Exposure and Closing Revenue to be reviewed by Seller. If Seller
is satisfied that such determination has been properly calculated, Seller shall
so notify Buyer. If Seller disagrees with such calculation by Buyer, then Seller
shall deliver to Buyer, within ten (10) days after its receipt of Buyer’s
calculation of the Pre-Closing Tax Exposure and Closing Revenue, a written
description of any adjustment proposed by Seller to such calculation, and Seller
and Buyer shall negotiate in good faith to resolve any disagreement with respect
thereto. If Seller and Buyer have not resolved any such disagreement within
thirty (30) days after Buyer’s receipt of Seller’s proposed adjustment, then
such disagreement shall be resolved in accordance with ARTICLE X.


6




--------------------------------------------------------------------------------


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

        The Seller represents and warrants to the Buyer as follows:

3.1     Organization of the Seller. The Seller is a professional corporation
organized, validly existing, and in good standing under the laws of the State of
Florida.

3.2     Authorization of Transaction. The Seller has full power and authority to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. This Agreement constitutes the
valid and legally binding obligation of the Seller, enforceable in accordance
with its terms and conditions except as such enforceability may be subject to
the effects of bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting the rights of creditors and general principles of
equity(the “Enforceability Exception”). The Seller need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

3.3     Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Seller is subject or (B) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which the Seller is a party or by which it
is bound or to which any of its assets is subject.

3.4     Litigation. Except as set forth on Schedule 3.4: There are no claims,
actions, suits, proceedings, or investigations at law or equity before any court
or governmental agency pending or, to Seller’s knowledge, threatened, against or
affecting the Seller or Target (whether directly or by virtue of any prior
transactions between Seller and Target), including, but not limited to,
reimbursement or recoupment demands and actions and investigations by the
Medicare and Medicaid programs, which seek damages, costs, payments, or
injunctive relief against the Seller or Target, or that would have a Material
Adverse Effect on Target, Target’s assets or its operations.

3.5     Operation of Business. Seller operates the Business and controls the
performance of the IGRT services with Seller’s capital assets and other
personnel not employed by Target. The employees of Target are necessary to the
performance of an episode of care of IGRT services, but do not constitute all of
the capital or labor necessary to the performance of the episode of care.

3.6     Broker’s Fees. The Seller has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.

7




--------------------------------------------------------------------------------

3.7     Target Shares. The Seller holds of record and owns beneficially the
Target Shares free and clear of any restrictions on transfer (other than
restrictions under the Securities Act and state securities laws), taxes, Liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. The Seller is not a party to any option, warrant, purchase right,
or other contract or commitment that could require the Seller to sell, transfer,
or otherwise dispose of any capital stock of the Target (other than this
Agreement). The Seller is not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any capital stock of
the Target.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER

        The Buyer represents and warrants to Seller as follows:

4.1     Organization of the Buyer. The Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Georgia.

4.2     Authorization of Transaction. The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement constitutes the valid and
legally binding obligation of the Buyer, enforceable in accordance with its
terms and conditions, subject to the Enforceability Exception. The Buyer need
not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement.

4.3     Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Buyer is subject or any provision of
its charter or bylaws or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets is
subject.

4.4     Brokers’ Fees. The Buyer has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which any Seller could become liable or
obligated.

4.5     Investment. The Buyer is not acquiring the Target Shares with a view to
or for sale in connection with any distribution thereof within the meaning of
the Securities Act.


ARTICLE V
REPRESENTATIONS AND WARRANTIES CONCERNING THE TARGET

        The Seller represents and warrants to Buyer as follows:

8




--------------------------------------------------------------------------------

5.1     Organization, Qualification, and Corporate Power. The Target is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware. The Target is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where the
nature of the property owned or leased by it or the nature of the business
conducted by it makes such qualification necessary. The Target has full
corporate power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it.

5.2     Capitalization. The entire authorized capital stock of the Target
consists of one thousand (1,000) Target Shares, all of which are issued and
outstanding. All of the issued and outstanding Target Shares have been duly
authorized, are validly issued, fully paid, and nonassessable, and are owned of
record by the Seller. There are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require the Target to issue, sell, or
otherwise cause to become outstanding any of its capital stock. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Target.

5.3     Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Target is subject or any provision of
the charter or bylaws of the Target or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Target is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any Lien upon any
of its assets), except where the violation, conflict, breach, default,
acceleration, termination, modification, cancellation, failure to give notice,
or Lien would not have a Material Adverse Effect.

5.4     Consent to Transaction. Except as set forth on Schedule 5.4: Target does
not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement, except where the failure to give notice, to file, or to obtain any
authorization, consent, or approval would not have a Material Adverse Effect.

5.5     Broker’s Fees. The Target does not have any liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

5.6     Tangible Assets. The Target has good and marketable title to any
tangible assets owned by the Target, free and clear of all Liens.

5.7     Receivables. All debts owed to and accounts receivable of Target
(together, the “Receivables”) are reflected properly on its books and records,
represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of Target’s business and require no
additional performance by Target to render them valid. No Receivable is subject
to any setoff or counterclaim, and all Receivables are current and collectible
within ninety (90) days after the Closing Date.

9




--------------------------------------------------------------------------------

5.8     Legal Compliance. To the Knowledge of Seller, the Target has complied
with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof).

5.9     Real Property. The Target does not own or lease any real property.

5.10     Contracts. Schedule 5.10 lists all contracts, commitments, agreements
(including agreements for the borrowing of money or the extension of credit),
and Leases, whether written or oral, to which Target is party or by which Target
or its assets are bound (the “Contracts”). Seller has delivered to Buyer true
and complete copies of all written Contracts, including any and all amendments
and other modifications thereto. To the Knowledge of Seller, each of the
Contractsis valid, binding, and enforceable in accordance with its terms,
subject to the Enforceability Exception and is in full force and effect. Target
has not waived any of its rights under, or modified the terms of, any Contract
orally or by a pattern of practice or otherwise. There are no existing defaults
on the part of Target, and no events or circumstances have occurred which, with
or without notice or lapse of time or both, would constitute defaults, under any
of the Contracts on the part of Target. Except as set forth on Schedule 5.10,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will, with respect to any Contract,
(i) constitute a default thereunder; (ii) require the consent of any person or
party; or (iii) affect the continuation, validity and effectiveness thereof or
the terms thereof. There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate, any material amounts paid or payable to
Target under any Contract, and to the Knowledge of Seller, Target has received
no demands for such renegotiation.

5.11     Powers of Attorney. There are no outstanding powers of attorney (or
documents of similar effect) executed on behalf of the Target.

5.12     Employee Matters. Except as set forth on Schedule 5.12:

(a)  

Schedule 5.12 lists all of the Target’s employees (including the salary and
benefits for each employee) and all of the employment agreements and
arrangements to which the Target is a party with or with respect to its
employees. Such employment agreements and arrangements include, without
limitation, employee leasing arrangements, employee services agreements, and
non-competition agreements.


(b)  

To the Knowledge of the Seller, no employee of the Target, nor any consultant
with whom the Target has contracted, is in violation of any term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Target because of the nature of the business to be conducted by the
Target, and, to the Knowledge of the Seller, the continued employment by the
Target of its present employees, and the performance of the Target’s contracts
with its independent contractors, will not result in any such violation. The
Target has not received any notice alleging that any such violation has
occurred. Except as set forth on Schedule 5.12, all employees of the Target are
“at will” employees and the Target has not granted any employee the right to
continued employment by the Target or to receive any material compensation
following termination of employment with the Target (other than unpaid wages,
salary, incentive compensation or benefits accrued prior to the date of such
termination). The Target is not aware that any officer or key employee, or that
any group of key employees, intends to terminate their employment with the
Target, nor does the Target have a present intention to terminate the employment
of any officer, key employee or group of key employees.


10




--------------------------------------------------------------------------------

(c)  

Except as set forth on Schedule 5.12, (i) no director or officer or other
employee of the Target will become entitled to any retirement, severance or
similar benefit or enhanced or accelerated benefit (including any acceleration
of vesting or lapse of repurchase rights or obligations with respect to any
Employee Benefit Plan subject to ERISA or other benefit under any compensation
plan or arrangement of the Target) as a result of the transactions contemplated
in this Agreement; and (ii) no payment made or to be made to any current or
former employee or director of the Target, or any of its Affiliates by reason of
the transactions contemplated hereby (whether alone or in connection with any
other event, including, but not limited to, a termination of employment) will
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code.


(d)  

Target is in compliance with all applicable federal, state, local and foreign
statutes, laws (including, without limitation, common law), judicial decisions,
regulations, ordinances, rules, judgments, orders and codes respecting
employment, employment practices, labor, terms and conditions of employment and
wages and hours. There are no suits, actions, disputes, claims (other than
routine claims for benefits), investigations or audits pending or, to the
Knowledge of the Seller, threatened in connection with any Employee Benefit
Plan.


(e)  

Schedule 5.12 lists each Employee Benefit Plan maintained by the Target that is
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Target does not sponsor an Employee Benefit Plan that is subject
to Section 409A of the Code. With respect to each Employee Benefit Plan which is
(or but for an exemption could be) subject to Section 409A of the Code (i) such
plan has been maintained and administered in a manner consistent with avoiding
adverse tax consequences under Section 409A of the Code, (ii) the transactions
contemplated by this Agreement will not result in such adverse tax consequences,
and Schedule 5.12 contains a description of the approach taken to date with
respect to each such plan to comply with (or be exempt from) Section 409A of the
Code, including, as applicable, a description of any transition relief utilized
in connection with such Employee Benefit Plan.


(f)  

All Target employees are experienced, qualified and possess an appropriate
background in providing the IGRT related services as conducted by Target prior
to the Effective Time.


11




--------------------------------------------------------------------------------

(g)  

Neither Target nor any employee is excluded from participation under any state
or federal health care program for the provision of items or services for which
payment may be made under any state or federal health care program; (ii) Target
has not arranged or contracted (by employment or otherwise) with any employee
that Target or Seller knows or should know are excluded from participation in
any state or federal health care program; and (iii) no final adverse action, as
such term is defined under 42 U.S.C. Section 1320a-7e(g), has occurred or is
pending or threatened against Target or against any employee, and to Seller’s
Knowledge there is no basis therefor.


5.13     Books and Records. Target has previously made available to Buyer true
and complete copies of the books and records of Target. Such books and records
have been maintained in accordance with sound business practices and, where
applicable, GAAP.

5.14     Financial Statements. Attached hereto as Exhibit A are the financial
statements of Target, consisting of the unaudited consolidated and consolidating
balance sheets and statements of income, changes in stockholders’ equity, and
cash flow (the “Financial Statements”) as of and for the months ended September
30, 2008 (the “Most Recent Fiscal Month End”). Attached hereto as Exhibit B is
the Closing Balance Sheet. The Financial Statements (including the notes
thereto), and the Closing Balance Sheet have each been prepared in accordance
with GAAP throughout the periods covered thereby, present fairly the financial
condition of Target as of such dates and the results of operations of Target for
such periods, are correct and complete, and are consistent with the books and
records of Target; provided, however, that the Financial Statements are subject
to normal year-end adjustments (which will not be material individually or in
the aggregate) and lack footnotes and other presentation items.

5.15     Permits. Target has obtained and maintained all Permits applicable to
the conduct of its business and necessary to permit it to own and use the
properties owned and used by it. Schedule 5.15 lists all Permits held by Target
and required for the operation of its business.

5.16     Subsidiaries. The Target has no Subsidiaries.

5.17     Undisclosed Liabilities. The Target does not have any liability or
obligation of whatever kind or nature (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), and there is no past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any such
liability or obligation, except for liabilities and obligations set forth on the
face of the Financial Statements (rather than in any notes thereto).

5.18     Tax Matters. Except as disclosed on Schedule 5.18:

(a)  

The Target has filed all Tax Returns that it was required to file under
applicable laws and regulations. All such Tax Returns were correct and complete
in all respects and were prepared in substantial compliance with all applicable
laws and regulations. All Taxes due and owing by the Target (whether or not
shown on any Tax Return) have been paid. The Target is not the beneficiary of
any extension of time within which to file any Tax Return. No claim has ever
been made by an authority in a jurisdiction where the Target does not file Tax
Returns that Target is or may be subject to taxation by that jurisdiction. There
are no Liens for Taxes (other than Taxes not yet due and payable) upon any of
the assets of Target.


12




--------------------------------------------------------------------------------

(b)  

The Target has withheld and paid all Taxes required to have been withheld and
paid in connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.


(c)  

To the Knowledge of Seller, no authority will assess any additional Taxes for
any period for which Tax Returns have been filed. No foreign, federal, state, or
local tax audits or administrative or judicial Tax proceedings are pending or
being conducted with respect to Target. The Target has not received from any
foreign, federal, state, or local taxing authority any (A) notice indicating an
intent to open an audit or other review, (B) request for information related to
Tax matters, or (C) notice of deficiency or proposed adjustment for any amount
of Tax proposed, asserted, or assessed by any taxing authority against the
Target.


(d)  

Any unpaid Taxes of Target (A) do not, as of the Most Recent Fiscal Month End,
exceed the reserve for Tax liability set forth on the face of the Most Recent
Balance Sheet (not including any notes thereto) and (B) do not exceed that
reserve as adjusted for the passage of time through the Closing Date. Since the
date of the Most Recent Balance Sheet, Target has not incurred any liability for
Taxes arising from extraordinary gains or losses, as that term is used in GAAP,
outside the Ordinary Course of Business.


(e)  

The Target will not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:


(i)  

change in method of accounting for a taxable period ending on or prior to the
Closing Date;


(ii)  

installment sale or open transaction disposition made on or prior to the Closing
Date; or


(iii)  

prepaid amount received on or prior to the Closing Date.


5.19     Intellectual Property. Except as set forth on Schedule 5.19:

(a)  

The Target owns and possesses or has the right to use pursuant to a valid and
enforceable written license, sublicense, agreement, or permission all
Intellectual Property necessary or desirable for the operation of the Business
as presently conducted. Each item of Intellectual Property owned or used by the
Target immediately prior to the Closing will be owned or available for use by
the Target on identical terms and conditions immediately after the Closing. The
Target has taken all necessary and desirable action to maintain and protect each
item of Intellectual Property that it owns or uses.


13




--------------------------------------------------------------------------------

(b)  

None of Target or its Business as presently conducted, has or will interfere
with, infringe upon, misappropriate, or otherwise come into conflict with, any
Intellectual Property rights of third parties; there are no facts indicating a
likelihood of the foregoing; and the Seller has not ever received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or conflict (including any claim that Target
must license or refrain from using any Intellectual Property rights of any third
party).


5.20     Insurance. Schedule 5.20 sets forth the following information with
respect to each insurance policy (including policies providing property,
casualty, liability, and workers’compensation coverage and bond and surety
arrangements) to which Target is a party, a named insured, or otherwise the
beneficiary of coverage:

(a)  

the name, address, and telephone number of the agent;


(b)  

the name of the insurer, the name of the policyholder, and the name of each
covered insured;


(c)  

the policy number and the period of coverage;


(d)  

the scope (including an indication of whether the coverage was on a claims made,
occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and


(e)  

a description of any retroactive premium adjustments or other loss-sharing
arrangements.


With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect; (B) the policy will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby; (C) neither the Target, nor to the Seller’s Knowledge any other Party to
the policy, is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred that, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification, or acceleration, under the policy; and (D) no party
to the policy has repudiated any provision thereof.

5.21     Litigation. Except as set forth on Schedule 5.21, neither Target nor
any of its shareholders, directors, officers, or employees (i) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (ii) is a
party or, to the Knowledge of any of Seller, is threatened to be made a party to
any action, suit, proceeding, hearing, or investigation of, in, or before (or
that could come before) any court or quasi-judicial or administrative agency of
any federal, state, local, or foreign jurisdiction or before (or that could come
before) any arbitrator, in either case that would have any Material Adverse
Effect. To the Knowledge of Seller, there is no reason to believe that any
action, suit, proceeding, hearing, or investigation may be brought or threatened
against Target or any of its shareholders, directors, officers, or employees, or
that there is any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for the
foregoing.

14




--------------------------------------------------------------------------------

5.22     Environmental, Health, and Safety Matters; Permits. Except as disclosed
on Schedule 5.22:

(a)  

Target and its predecessors and Affiliates have at all times complied and are in
compliance with all Environmental, Health, and Safety Requirements. Without
limiting the generality of the foregoing, each of Target and its predecessors
and Affiliates have obtained and at all times complied with, and are in
compliance with, all permits, licenses and other authorizations that are
required pursuant to Environmental, Health, and Safety Requirements for the
occupation of their facilities and the operation of their business; and a list
of all such permits, licenses and other authorizations is set forth on Schedule
5.22.


(b)  

Neither Target, nor any of its predecessors or Affiliates has received any
written or oral notice, report or other information regarding any actual or
alleged violation of Environmental, Health, and Safety Requirements.


(c)  

Neither this Agreement nor the consummation of the transactions that are the
subject of this Agreement will result in any obligations for site investigation
or cleanup, or notification to or consent of government agencies or third
parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental, Health, and Safety Requirements.


(d)  

Target has not assumed, undertaken, provided an indemnity with respect to, or
otherwise become subject to, any Liability, including without limitation any
obligation for corrective or remedial action, of any other Person relating to
Environmental, Health, and Safety Requirements.


(e)  

No facts, events, or conditions relating to the past or present facilities,
properties, or operations of Target or its predecessors or Affiliates will
prevent, hinder, or limit continued compliance with Environmental, Health, and
Safety Requirements, give rise to any investigatory, remedial, or corrective
obligations pursuant to Environmental, Health, and Safety Requirements, or give
rise to any other Liabilities pursuant to Environmental, Health, and Safety
Requirements, including without limitation any relating to on-site or off-site
releases or threatened releases of, or exposure to, hazardous materials,
substances or wastes, personal injury, property damage or natural resources
damage.


5.23     Events Subsequent to Most Recent Fiscal Month End. Since the Most
Recent Fiscal Month End, there has not been any Material Adverse Change. Without
limiting the generality of the foregoing, since that date:

(a)  

the Target has not sold, leased, transferred, or assigned any of its assets,
tangible or intangible, other than for a fair consideration in the Ordinary
Course of Business;


(b)  

the Target has not entered into any agreement, contract, lease, or license (or
series of related agreements, contracts, leases, and licenses) either involving
more than $10,000 or outside the Ordinary Course of Business;


(c)  

no party has accelerated, terminated, modified, or cancelled any agreement,
contract, lease, or license to which Target is a party or by which it is bound;


15




--------------------------------------------------------------------------------

(d)  

the Target has not imposed any Liens upon any of its assets, tangible or
intangible;


(e)  

the Target has not made any capital expenditure (or series of related capital
expenditures) either involving more than $10,000;


(f)  

the Target has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either involving more than
$10,000 or outside the Ordinary Course of Business;


(g)  

the Target has not issued any note, bond, or other debt security or created,
incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized lease obligation either involving more than $10,000 singly or
$20,000 in the aggregate;


(h)  

the Target has not delayed or postponed the payment of accounts payable and
other Liabilities outside the Ordinary Course of Business;


(i)  

the Target has not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) either involving more than
$10,000 or outside the Ordinary Course of Business;


(j)  

the Target has not transferred, assigned, or granted any license or sublicense
of any rights under or with respect to any Intellectual Property;


(k)  

there has been no change made or authorized in the charter or bylaws of Target;


(l)  

the Target has not issued, sold, or otherwise disposed of any of its capital
stock, or granted any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange, or exercise) any of its capital stock;


(m)  

the Target has not declared, set aside, or paid any dividend or made any
distribution with respect to its capital stock (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any of its capital stock;


(n)  

the Target has not experienced any damage, destruction, or loss (whether or not
covered by insurance) to its property;


(o)  

the Target has not made any loan to, or entered into any other transaction with,
any of its directors, officers, and employees outside the Ordinary Course of
Business;


(p)  

the Target has not entered into or terminated any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement;


(q)  

the Target has not granted any increase in the base compensation of any of its
directors, officers, and employees outside the Ordinary Course of Business;


16




--------------------------------------------------------------------------------

(r)  

the Target has not made any other change in employment terms for any of its
directors, officers, and employees outside the Ordinary Course of Business;


(s)  

the Target has not made or pledged to make any charitable or other capital
contribution outside the Ordinary Course of Business;


(t)  

there has not been any other material occurrence, event, incident, action,
failure to act, or transaction outside the Ordinary Course of Business involving
Target;


(u)  

the Target has not discharged a material Liability or Lien outside the Ordinary
Course of Business;


(v)  

the Target has not made any loans or advances of money; and


(w)  

the Target has not committed to any of the foregoing.


5.24     Disclosure. The representations and warranties contained in this
ARTICLE V do not contain any untrue statement of a fact or omit to state any
fact necessary in order to make the statements and information contained in this
ARTICLE V not misleading.


ARTICLE VI
POST-CLOSING COVENANTS

The Parties agree as follows with respect to the period following the Closing.

6.1     General. In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefore under ARTICLE VIII below).

6.2     Disposition of Certain Debt of Seller. Seller covenants that promptly
after the Effective Time it will use a portion of the Purchase Price, not to
exceed Two Million Dollars ($2,000,000.00), for payment of, or shall reserve a
portion of the Purchase Price sufficient for payment of, debts on Seller’s
existing IGRT equipment as of the Effective Time. Deposit of such amounts (but
not exceeding such amounts) into investment vehicles or wholly owned
subsidiaries of Seller or of Seller Shareholders exclusively for the purpose of
reserving such amounts for the payment of such debts shall satisfy this
covenant.

6.3     Transition. The Seller will not take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of Target from maintaining the same
business relationships with Target after the Closing as it maintained with
Target prior to the Closing. The Seller will refer all customer inquiries
relating to the business of Target to Buyer from and after the Closing.

6.4     Noncompetition.

(a)  

For a period starting as of the Closing Date and ending on the tenth (10th)
anniversary of such date, without the prior written consent of Buyer, the Seller
and each Seller Shareholder will not, directly or indirectly, invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, any Competing Business within a radius of
fifty (50) miles around any office of Seller existing as of the Effective Time;
provided, however, that the Seller may purchase or otherwise acquire securities
of any enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Exchange Act. The
Seller and each Seller Shareholder agrees that this covenant is reasonable with
respect to its duration, geographical area, and scope in order to protect the
legitimate business interests of the Buyer.


17




--------------------------------------------------------------------------------

(b)  

A “Competing Business” means any Person engaged in the performance of technical
IGRT services or the sale, leasing, or provision of equipment, personnel, or
services for others to engage in the performance of IGRT services.


(c)  

Exceptions. Nothing in this Agreement shall in any way limit Seller or any
Seller Shareholder from rendering professional medical services in accordance
with applicable laws, including without limitation, the professional component
of IGRT services. Notwithstanding Section 6.4(a), Seller and the Seller
Shareholders shall be permitted to continue the Competing Business in which they
engage (and limited substantially to the same extent and manner in which they
engage in such Competing Business) as of the Closing Date at 1620 Mason Avenue,
Daytona Beach, Florida 32117, in accordance with the terms of the IGRT Services
Agreement referenced in Section 7.1(e). Anything to the contrary contained
herein notwithstanding, the restrictive covenants of this Section 6.4 shall be
of no force or effect if the IGRT Services Agreement is terminated by Seller in
accordance with Section 3.5 thereof as a result of an ORT Event of Default (as
that term is defined in the IGRT Services Agreement) or if the IGRT Services
Agreement is terminated by either party thereto pursuant to Section 3.8 of the
IGRT Services Agreement.


6.5         Target Employee Bonuses. Within thirty (30) days after Closing,
Buyer shall cause Target to issue employment bonuses (the “Employee Bonuses”) to
certain of Target’s employees as follows:


(a)  

Employee Bonuses will be paid only to those of Target’s employees who are listed
on Schedule 6.5 (each an “Eligible Employee”); and


(b)  

The amount of each Eligible Employee’s bonus will be equal to (i) 75% multiplied
by (ii) the amount of the aggregate employer contribution for such Eligible
Employee for fiscal year 2007 as more fully set forth on Schedule 6.5.



ARTICLE VII
CONDITIONS TO OBLIGATION TO CLOSE AND POST-CLOSING MATTERS

7.1         Conditions to Obligation of the Buyer. The obligation of the Buyer
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions.

18




--------------------------------------------------------------------------------

(a)  

The representations and warranties set forth in ARTICLE III and ARTICLE V above
shall be true and correct in all material respects at and as of the Effective
Time, except to the extent that such representations and warranties are
qualified by the term “material,” or contain the term “Material Adverse Effect”
or “Material Adverse Change” in which case such representations and warranties
shall be true and correct in all respects at and as of the Effective Time;


(b)  

The Seller shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;


(c)  

There shall not be any injunction, judgment, order, decree, ruling, or charge in
effect preventing consummation of any of the transactions contemplated by this
Agreement;


(d)  

The Seller shall have delivered to the Buyer (i) a certificate of the president
of Seller to the effect that each of the conditions specified above in is
satisfied in all respects, (ii) a copy of all corporate resolutions of Seller
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein and therein, accompanied by
the certification of the Secretary of Seller to the effect that such resolutions
are in full force and effect and have not been amended, modified or rescinded,
and (iii) a good standing certificate of Target from the Secretary of State of
Delaware and Florida;


(e)  

The Seller shall have entered into an IGRT Services Agreement with Target in the
form attached as Exhibit C hereto, effective as of the Effective Time;


(f)  

The Seller and Target shall have executed a termination agreement as to certain
obligations of the parties under Sections 3 and 4 of that certain contribution
agreement dated September 24, 2008, and effective as of September 1, 2008, in
the form agreed to by Seller and Buyer.


(g)  

Each current director and officer of the Target shall have tendered his or her
resignation from any position with the Target and provided a general release of
all potential claims against the Target and the Buyer as of the Effective Time
in the form attached hereto as Exhibit 7.1(g);


(h)  

Target shall have provided Buyer with evidence of any required third party
consents;


(i)  

All actions to be taken by the Seller in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to the Buyer; and


(j)  

The Target shall have entered into an IGRT Sublease and Services Agreement with
the Seller in the form attached as Exhibit D hereto (“IGRT Sublease Agreement”),
effective as of the Effective Time.


19




--------------------------------------------------------------------------------

(k)  

The Buyer may waive any condition specified in this Section 7.1 if it executes a
writing so stating at or prior to the Closing.


(l)  

The Parties acknowledge that Seller has entered into that certain IMRT/IGRT
Facility Sublease Agreement dated April 1, 2006 (the “Fluro Sublease”) with The
Florida Urology Center, P.A. (“Fluro”), that under the Fluro Sublease Seller is
obligated to provide certain assets and equipment for the benefit of Fluro in
connection with Fluro’s provision of IGRT services, and included in the assets
Seller is obligated to provide to Fluro under the Fluro Sublease are the
personnel and supplies that will be provided by Target to Seller under the IGRT
Sublease Agreement. Seller has advised Buyer of the existence of the Fluro
Sublease and Buyer has had the opportunity to review the Fluro Sublease. Buyer
and Seller believe the consent of Fluro is not required to effect the
transactions contemplated in this Agreement but the parties acknowledge that
Fluro may allege that its consent to the transactions contemplated hereby is
required under one or more terms of the Fluro Sublease. Anything to the contrary
contained herein notwithstanding, Buyer agrees and acknowledges that the consent
of Fluro to the transactions contemplated hereby shall not be a condition
precedent to Buyer’s obligations to consummate the transactions to be performed
by it in connection with the Closing.


  Nothwithstanding the foregoing, Seller agrees to diligently pursue and use its
best commercial efforts to enter into a new sublease agreement with Fluro as
soon as practicable on or after the Closing Date. Such new sublease agreement
with Fluro will reflect the material business terms of the IGRT Sublease
Agreement, and will be structured such that Fluro will be foreclosed (whether by
consent, waiver, release, or otherwise) from asserting any claim that the
provision by AUA to Fluro of any of the personnel or supplies of Target breaches
the Fluro Sublease.


7.2     Conditions to Obligation of the Seller. The obligation of the Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a)  

The representations and warranties set forth in ARTICLE IV above shall be true
and correct in all material respects at and as of the Closing Date, except to
the extent that such representations and warranties are qualified by the term
“material,” or contain the term “Material Adverse Effect” or “Material Adverse
Change” in which case such representations and warranties shall be true and
correct in all respects at and as of the Closing Date;


(b)  

The Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;


(c)  

There shall not be any injunction, judgment, order, decree, ruling, or charge in
effect preventing consummation of any of the transactions contemplated by this
Agreement;


20




--------------------------------------------------------------------------------

(d)  

The Buyer shall have delivered to the Seller a certificate to the effect that
each of the conditions specified above is satisfied in all respects;


(e)  

All actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby, including without limitation, the payment of
the Purchase Price to the Seller as provided in Section 2.2 above, and all
certificates, instruments, and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to the Seller;


(f)  

The Seller shall have entered into an IGRT Services Agreement with Target in the
form attached as Exhibit C hereto, effective as of the Effective Time; and


(g)  

The Target shall have entered into an IGRT Sublease Agreement with the Seller in
the form attached as Exhibit D hereto, effective as of the Effective Time.


(h)  

The Seller may waive any condition specified in this Section 7.2 if it executes
in writing so stating at or prior to the Closing.


7.3     Right of First Refusal. In the event Seller receives a Bona Fide Offer
(defined below), Seller agrees that it shall not sell all or any portion of the
Business without first complying the terms and conditions of this Section 7.3.

(a)  

Definitions. The following terms shall have the following meanings whenever used
in this Section 7.3:


(i)  

  “Bona Fide Offer” shall mean a legally enforceable offer in writing, made and
signed by a third party offeror unaffiliated with Seller or any Seller
Shareholder, to purchase the Seller’s Business, whether by acquisition of
assets, acquisition of equity, merger or otherwise, and which is received by
Seller during the period beginning on the Closing Date and ending ten (10) years
thereafter, and which is otherwise acceptable to Seller as determined in
Seller’s sole discretion.


(ii)  

  “Registered Notice” shall mean notice sent by either (a) registered or
certified mail, return receipt requested, postage prepaid, or (b) by overnight
delivery using a nationally recognized overnight delivery services, and, if such
Registered Notice is sent with respect to a Bona Fide Offer, such Registered
Notice shall contain a true and complete copy of the Bona Fide Offer, setting
forth the price and all terms and conditions of the Bona Fide Offer, with the
name and address of the offeror. Any notice which does not contain all such
requisite information shall not be considered a “Registered Notice” for the
purposes of this Section 7.3.


(b)  

Receipt of a Bona Fide Offer. Within ten (10) days of the receipt of a Bona Fide
Offer, Seller shall give Registered Notice to Buyer and shall offer to sell the
Business to Buyer for a purchase price equal to the same price and upon the same
or reasonably equivalent terms and conditions as are contained in the Bona Fide
Offer.


21




--------------------------------------------------------------------------------

(c)  

Procedure. Whenever a Bona Fide Offer has been received by Seller and Registered
Notice of the Bona Fide Offer has been sent to Buyer, the following procedures
shall be complied with:


(i)  

  For a period of thirty (30) days, Buyer shall have the right to exercise an
option to purchase the Business for a purchase price equal to the same price and
upon the same or reasonably equivalent terms and conditions as are contained in
the Bona Fide Offer. Buyer shall exercise such option by written notice to
Seller within such 30-day period in the same manner as the Registered Notice.


(ii)  

  If Buyer shall not exercise such option within such 30-day period, Seller
shall have the right to accept the Bona Fide Offer in whole (but not in part)
and to sell the Business, but only in accordance with all of the provisions of
the Bona Fide Offer, and only if the sale is fully consummated within one
hundred twenty (120) days after the expiration of the Buyer’s option. In the
event such sale is not fully consummated within such 120-day period, the
provisions of this Section 7.3must again be complied with by Seller with respect
to any Bona Fide Offer.


(iii)  

  If Buyer exercises such option, Buyer and Seller shall use their reasonable
efforts to close the purchase transaction contemplated by the Bona Fide Offer
within ninety (90) days but in no event later than one hundred twenty (120) days
of Buyer’s notice of exercise of the option.



ARTICLE VIII
SURVIVAL OF REPRESENTATIONS; INDEMNITY

8.1     Survival of Representations and Warranties; Limitations.

(a)  

All representations and warranties of the parties hereto contained in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing hereunder for a period of eighteen (18) months after the Closing Date,
except with respect to fraud or intentional misrepresentation, which shall
survive for the relevant statute of limitations.


(b)  

Buyer acknowledges, on behalf of itself and its Affiliates and Subsidiaries,
that the Seller has not made any representation or warranty to Buyer or to any
of its Affiliates or Subsidiaries, except as specifically set forth in this
Agreement and all of the agreements contemplated by this Agreement.


(c)  

The disclosure of any item on any particular Schedule shall be deemed to be
equivalent to the disclosure of such item on any other Schedule, provided that
clear and conspicuous cross-references to and on such particular Schedule and
any such other Schedule are made.


(d)  

No representation or warranty to Buyer is made with respect to any estimates,
financial projections, or forecasts relating to either the Seller or the Target,
including the reasonableness of the assumptions underlying such estimates,
projections and forecasts. With respect to any such estimate, projection or
forecast delivered by or on behalf of the Seller or Target, Buyer acknowledges
that (i) there are uncertainties inherent in attempting to make such estimates,
projections and forecasts, (ii) Buyer is familiar with such uncertainties, (iii)
Buyer is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all such estimates, projections and forecasts so
furnished to it, and (iv) Buyer shall have no claim against the Seller or any
other Person with respect thereto. Buyer agrees that, in entering into this
Agreement and all of the agreements contemplated by this Agreement, that it has
not relied on any express or implied representation or warranty by the Seller or
the Target not expressly contained in this Agreement and all of the agreements
contemplated by this Agreement.


22




--------------------------------------------------------------------------------

8.2     Indemnification for Benefit of Buyer. From and after the Effective Time,
Seller, and each of the Seller Shareholders (severally, but not jointly, and
subject to Section 8.7) (each a “Seller Indemnitor” and together, the “Seller
Indemnitors”), shall indemnify, defend and hold harmless Buyer and its officers,
directors, members and affiliates (the “Buyer Indemnitees”) from, against and
with respect to any and all actions or causes of action, losses, damages,
claims, obligations, liabilities, penalties, fines, costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees and
costs and expenses incurred in investigating, preparing, defending against or
prosecuting any litigation, claim, proceeding, demand or request for action by
any governmental or administrative entity), of any kind or character (a “Loss”)
arising out of or in connection with any of the following:

(a)  

any breach of any of the representations or warranties of Seller contained in or
made pursuant to this Agreement or any transfer instrument or other certificate
or document delivered by Seller pursuant to this Agreement;


(b)  

any failure by Seller to perform or observe, or to have performed or observed,
in full, any covenant, agreement, obligation or condition to be performed or
observed by it pursuant to this Agreement;


(c)  

any and all liabilities and obligations of Target or Seller, of any kind or
nature whatsoever, whether accrued, absolute, contingent or otherwise, known or
unknown, arising prior to the Effective Time;


(d)  

any claim by Fluro that the provision by AUA to Fluro of any of the personnel or
supplies of Target breaches the Fluro Sublease;


(e)  

any and all (i) Taxes (or the non-payment thereof) of Target for all taxable
periods ending on or before the Closing Date and the portion through the end of
the Closing Date for any taxable period that includes (but does not end on) the
Closing Date (“Pre-Closing Tax Period”), and (ii) Taxes of any person (other
than the Target) imposed on the Target as a transferee or successor, by contract
or pursuant to any law, rule, or regulation, which Taxes relate to an event or
transaction occurring before the Closing; and


(f)  

any product or component thereof distributed, sold, or leased by, or any
services provided by, Target prior to the Effective Time.


23




--------------------------------------------------------------------------------

8.3     Indemnification for Benefit of Seller. From and after the Closing, Buyer
shall indemnify, defend, and hold harmless Seller from, against, and with
respect to any Loss arising out of or in connection with any of the following:

(a)  

any breach of any of the representations and warranties of Buyer contained in or
made pursuant to this Agreement;


(b)  

any failure by Buyer to perform or observe, or to have performed or observed, in
full, any covenant, agreement, obligation or condition to be performed or
observed by it pursuant to this Agreement; or


(c)  

Buyer’s ownership of the Target and the operation of the Target after the
Effective Time.


8.4     Notice of Claim. Any party seeking to be indemnified hereunder (the
“Indemnified Party”) shall promptly notify the party from whom indemnity is
sought (the “Indemnity Obligor”) in writing of any claim for recovery,
specifying in reasonable detail the nature of the Loss; provided, however, that
no delay on the part of the Indemnified Party in notifying any Indemnity Obligor
shall relieve the Indemnity Obligor of any obligation hereunder unless the
Indemnity Obligor thereby is materially prejudiced. The Indemnified Party shall
provide to the Indemnity Obligor as promptly as practicable thereafter all
information and documentation reasonably requested by the Indemnity Obligor to
verify the claim asserted.

8.5     Defense.

(a)  

If the facts pertaining to a Loss arise out of the claim of any third party or a
governmental authority, or if there is any claim against a third party or a
governmental authority available by virtue of the circumstances of the Loss, the
Indemnity Obligor may, by giving written notice to the Indemnified Party within
twenty (20) business days following its receipt of the notice of such claim,
elect to assume and control the defense or the prosecution thereof, including
through the employment of counsel, accountants and environmental and other
consultants and contractors at its cost and expense. The Indemnified Party shall
have the right to employ counsel separate from counsel employed by the Indemnity
Obligor in any such action and to participate therein, but the fees and expenses
of such counsel shall be at the Indemnified Party’s own expense. In such event,
the Indemnity Obligor shall have the right to settle or resolve any such claim
by a third party or governmental authority; providedhowever, that any such
settlement or resolution contemplated by the Indemnity Obligor that involves any
action by the Indemnified Party shall not be concluded without the prior written
approval of the Indemnified Party, which approval shall not be unreasonably
withheld.


(b)  

Whether or not the Indemnity Obligor chooses so to defend or prosecute such
claim, all the parties hereto shall cooperate in the defense or prosecution
thereof and shall furnish such records, information, and testimony and shall
attend such conferences, discovery proceedings and trials as may be reasonably
requested in connection therewith. Where the Indemnified Party or the Indemnity
Obligor is defending and controlling any claim, they shall select counsel,
contractors, experts and consultants of recognized standing and competence to
take all steps necessary in the investigation, defense or settlement thereof and
shall at all times diligently and promptly pursue the resolution thereof. The
party conducting the defense thereof shall at all times act as if all Losses
relating to any such claim are for its own account and shall act in good faith
and with reasonable prudence to minimize Losses therefrom. The Indemnity Obligor
shall not be liable for any settlement of any such claim effected without its
prior written consent, which shall not be unreasonably withheld.


24




--------------------------------------------------------------------------------

8.6     Time Limitations. Any claim asserted pursuant to Sections 8.2 or 8.3
must be submitted to the Indemnity Obligor within eighteen (18) months after the
Effective Time in order for there to be any obligation by the Indemnity Obligor
to indemnify with respect to any such claim; provided, however, that (a) any
claims for Losses by Buyer or Seller involving intentional misrepresentation or
fraud, and (b) any claims for Losses by Buyer (i) for a breach by Seller or
Seller’s Shareholders of Section 6.4 (Noncompetition) and (ii) under Sections
8.2(c), 8.2(e), and 8.2(f), under any circumstances, may be made at any time
subject only to applicable statutes of limitation.

8.7     Limitations on Liability. Notwithstanding anything in this Agreement to
the contrary, but except in the case of fraud or intentional misrepresentation,
the following limitations on liability shall apply:

(a)  

In no event shall the aggregate liability of the Seller pursuant to this ARTICLE
VIII exceed the Purchase Price;


(b)  

No Seller Shareholder will be liable for any Loss indemnified pursuant to
Section 8.2 in excess of such Seller Shareholder’s pro rata share of such Loss
(as further limited by the aggregate liability cap set forth in Section 8.7(a)
hereof) based on the number of shares of Seller stock beneficially owned by such
Seller Shareholder divided by the total number of issued and outstanding shares
of Seller stock, all as of the Effective Time (the “Shareholder Pro Rata
Share”); and


(c)  

In the event of a Buyer Loss indemnified pursuant to this ARTICLE VIII arising
out of a breach of Section 6.4 (Noncompetition) by a Seller Shareholder who, at
the time of such breach, is no longer an employee or shareholder of Seller or
any Affiliate of Seller (a “Former Shareholder”), then Buyer agrees that it
shall only seek indemnity for such Loss against such Former Shareholder up to
the Shareholder Pro Rata Share of such Former Shareholder, and Buyer shall not
seek indemnity for such Loss against Seller or the remaining Seller
Shareholders.


8.8     Exclusive Remedy. Except (a) for injunctive relief the parties may seek
in connection with a breach of Section 6.4 hereof, (b) in the case of
intentional misrepresentation or fraud, and (c) for any remedies provided in any
other agreement contemplated by this Agreement, the remedies provided in this
ARTICLE VIII shall be the exclusive remedies of the parties hereto after the
Effective Time in connection with any breach of a representation and warranty,
nonperformance, partial or total, of any covenant or agreement contained herein
or any other matter relating to the transactions contemplated hereby.

25




--------------------------------------------------------------------------------


ARTICLE IX
TAX MATTERS

        The following provisions shall govern the allocation of responsibility
as between the Buyer and the Seller for certain tax matters following the
Closing Date:

9.1     Responsibility for Filing Tax Returns. The Seller shall prepare or cause
to be prepared and file or cause to be filed all Tax Returns for the Target for
all taxable periods ending on or before the Closing Date and the portion through
the end of the Closing Date for any taxable period that includes (but does not
end on) the Closing Date.

9.2     Cooperation on Tax Matters.

(a)  

The Buyer, the Target, and the Seller shall cooperate fully, as and to the
extent reasonably requested by the other Party, in connection with the filing of
Tax Returns pursuant to this 9.2 and any audit, litigation or other proceeding
with respect to Taxes. Such cooperation shall include the retention and (upon
the other Party’s request) the provision of records and information that are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Seller
agrees (A) to retain all books and records with respect to Tax matters pertinent
to the Target relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (B) to give the other Party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the Buyer so requests, the Seller shall allow the Buyer to take possession of
such books and records.


(b)  

The Buyer and the Seller agree, upon request, to use their best efforts to
obtain any certificate or other document from any governmental authority or any
other Person as may be necessary to mitigate, reduce, or eliminate any Tax that
could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby).


9.3     Tax-Sharing Agreements. All tax-sharing agreements or similar agreements
with respect to or involving the Target shall be terminated as of the Closing
Date and, after the Closing Date, the Target shall not be bound thereby or have
any liability thereunder.

9.4     Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be paid by the Seller when due, and the Seller will, at its own expense,
file all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges, and, if required by applicable law, the Buyer will, and
will cause its Affiliates to, join in the execution of any such Tax Returns and
other documentation.


ARTICLE X
GOVERNING LAW AND DISPUTE RESOLUTION

26




--------------------------------------------------------------------------------

10.1     Governing Law. This Agreement shall be governed in all respects
(including matters of construction, validity, and performance) by the internal
laws of the State of Delaware, United States, without giving effect to
principles of conflicts of law that would obtain a different result.

10.2     Arbitration.

(a)  

All disputes arising in connection with this Agreement shall be finally settled
by binding arbitration under the rules of the American Arbitration Association
(“AAA”), except as the rules of the AAA (“AAA Rules”) are modified by this
Section 10.2. Any arbitration shall be heard by a panel of three (3)
arbitrators, at least one (1) of whom shall be a former member of the federal
bench. Seller shall appoint one arbitrator, Buyer shall appoint one arbitrator,
and the two (2) arbitrators so appointed shall select the third arbitrator;
provided if such two (2) arbitrators are unable to select the third arbitrator
within thirty (30) days, then the third arbitrator shall be selected by the AAA.
The third arbitrator, regardless of how selected, shall chair the arbitration
panel. If, after appointment or selection, an arbitrator is unable to continue
to act as an arbitrator, then a replacement arbitrator will be appointed or
selected as set forth in this Section 10.2. The situs of the arbitration will be
Atlanta, Georgia, unless otherwise mutually agreed by the parties. The
arbitration shall be conducted in English. Not less than thirty (30) days prior
to the date on which the arbitration proceeding is to begin, each party shall
submit to the other party the documents, in English, and a list of witnesses it
intends to use in the arbitration proceeding. At any oral hearing of evidence in
connection with the arbitration proceeding, each party, or its legal counsel
shall have the right to examine witnesses and cross-examine the witnesses of the
opposing party. All costs and fees of the arbitration payable to the AAA (or its
affiliates) and the arbitrators (not including a party’s own expenses for
preparation for and participation in the arbitration) shall be borne equally by
the parties. Each party shall bear its own expenses for preparation for and
participation in the arbitration.


(b)  

The arbitrators shall apply the substantive law of the State of Delaware to any
decision issued by the arbitration panel, and the arbitrators shall be so
instructed. The arbitrators shall issue a written opinion stating the findings
of fact and the conclusions of law upon which the decision is based. Any
arbitration award for money damages shall be in currency of the United States of
America. The award and any order of the arbitrators shall be final and binding
on all parties to such arbitration and judgment thereon may be entered in any
court having jurisdiction thereof.


(c)  

Without limiting the foregoing and without consenting to the jurisdiction of the
courts of any jurisdiction for any other purpose or waiving its right to
arbitration as provided herein, each party shall also have the right to seek
injunctive relief and other provisional remedies in any court of competent
jurisdiction. Nothing in this Section 10.2 excuses a party from performing its
obligations under this Agreement during the dispute resolution process.


(d)  

Each party consents to the personal and subject matter jurisdiction of the
arbitration proceedings as provided herein and waives any defense based upon
forum non conveniens or lack of personal or subject matter jurisdiction.


27




--------------------------------------------------------------------------------

(e)  

Each party acknowledges, agrees and represents that the provisions with respect
to governing law, arbitration, choice of venue and jurisdiction, as well as the
remaining provisions of this Agreement, have been negotiated and entered into
voluntarily after consultation by each party with its legal counsel and with a
full understanding of the business and legal consequences of such provisions and
this Agreement.



ARTICLE XI
MISCELLANEOUS

11.1     Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they have related in any way to the subject
matter hereof.

11.2     Referral Disclaimer.

(a)  

The amounts paid by Buyer hereunder have been determined by the Parties’ good
faith and arms-length bargaining to be the fair market value of the Target
Shares. The amounts have not been determined in any manner that takes into
account the volume or value of any potential referrals between the Seller or any
physicians, persons or entities affiliated with or owned or controlled by the
Seller, specifically including, without limitation, prior to the Closing the
Target (“Seller Referral Parties”) and the Buyer or any physicians, persons or
entities affiliated with or owned or controlled by the Buyer, specifically
including, without limitation, following the Closing the Target (“Buyer Referral
Parties”). No amount paid hereunder is intended to be, or shall be construed to
be, an inducement or payment for referral of patients or other business
generated between any of the Seller Referral Parties or any of the Buyer
Referral Parties. In addition, the amount paid hereunder does not include any
discount, rebate, kickback or reduction in charge, and the amount paid is not
intended to be, nor shall it be construed to be, an inducement or payment for
referral of business by any of the Seller Referral Parties to any of the Buyer
Referral Parties, or vice versa.


(b)  

The Parties understand, acknowledge and agree that the fees payable under the
IGRT Services Agreement and the IGRT Sublease Agreement (collectively the “IGRT
Leases”) represent the fair market value of the personnel and other related
services and supplies provided under the IGRT Leases in light of existing
contractual undertakings between the relevant parties and are the result of good
faith and arms-length bargaining. No amount paid under the IGRT Leases is
intended to be, or shall be construed to be, an inducement or payment for
referral of patients or other business generated between any of the Seller
Referral Parties or any of the Buyer Referral Parties. In addition, the amount
charged under the IGRT Leases does not include any discount, rebate, kickback or
reduction in charge, and the amount charged is not intended to be, nor shall it
be construed to be, an inducement or payment for referral of business by any of
the Seller Referral Parties to any of the Buyer Referral Parties, or vice versa.


(c)  

The Parties further agree that none of the Seller Referral Parties is under any
obligation to refer patients or other business to the Buyer Referral Parties, or
vice versa, and each of the Seller Referral Parties and the Buyer Referral
Parties may elect to refer patients or other business elsewhere to other
providers or entities unrelated to any of the Seller Referral Parties or any of
the Buyer Referral Parties, as applicable. The Seller and Buyer agree that
except as expressly set forth herein, there are no side agreements between the
Parties relating to performance of or payment of compensation or remuneration
between the Parties or between any of the Seller Referral Parties to any of the
Buyer Referral Parties, or vice versa.


28




--------------------------------------------------------------------------------

11.3     Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the Buyer and the Seller; provided, however, that the Buyer may (i) assign
any or all of its rights and interests hereunder to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases the Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).

11.4     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

11.5     Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.6     Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

         If to the Buyer:

                  HealthTronics, Inc.
                  1301 Capital of Texas Highway
                  Suite 200B
                  Austin, TX 78746-6550
                  Attention: Clayton H. Duncan
                  Telephone: (512) 314-4382
                  Facsimile: (512) 314-4305

                  With a copy (which shall not constitute notice) to:

                           Womble Carlyle Sandridge & Rice PLLC
                           One West Fourth Street
                           Winston-Salem, NC 27101
                           Attention: Gregory L. Smith, Esq.
                           Telephone: (336) 721-3665
                           Facsimile: (336) 721-8353



29




--------------------------------------------------------------------------------

         If to the Seller:

                  Atlantic Urological Associates, P.A.
                  545 Health Boulevard
                  Daytona Beach, FL 32114
                  Attention: Jeffrey A. Dann, M.D., MBA
                  Telephone: (386) 239-8500
                  Facsimile: (386) 239-8530

                  With a copy (which shall not constitute notice) to:

                           Byrne, Cardenas & Smitherman, LLP
                           5400 LBJ Freeway
                           Suite 1325
                           Dallas, TX 75240
                           Attention: Greg A. Cardenas
                           Telephone: (972) 371-5264
                           Facsimile: (972) 371-5270


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

11.7     Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Seller. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

11.8     Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

11.9     Expenses. The Buyer and Seller and the Target, will bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the Transactions contemplated hereby.

11.10     Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

30




--------------------------------------------------------------------------------

11.11     Incorporation of Exhibits, Annexes, and Schedules. The Exhibits,
Annexes, and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

[Remainder of page intentionally left blank; Signature page follows]





31




--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the date first above written.

BUYER

HEALTHTRONICS, INC.

By: /s/ James Whittenburg

Name: James Whittenburg

Title: President


SELLER

ATLANTIC UROLOGICAL ASSOCIATES, P.A.

By: /s/ Michael S. Grable, M.D.

Name: Michael S. Grable, M.D.

Title: President

[Remainder of page intentionally left blank; Seller Shareholders signature page
follows]

32




--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Seller Shareholders have executed this Agreement
as of the date first above written.

SELLER SHAREHOLDERS

/s/ B. Thomas Brown, M.D.
    B. Thomas Brown, M.D.


/s/ Anthony L. Cantwell, M.D.
Anthony L. Cantwell, M.D.


/s/ Ramesh K. Chopra, M.D.
Ramesh K. Chopra, M.D.


/s/ Jeffrey A. Dann, M.D.
Jeffrey A. Dann, M.D.


/s/ Martin K. Dineen, M.D.
Martin K. Dineen, M.D.


/s/ Howard B. Epstein, M.D.
Howard B. Epstein, M.D.


/s/ Michael S. Grable, M.D.
Michael S. Grable, M.D.


/s/ Robert W. Lankford, M.D.
Robert W. Lankford, M.D.


/s/ Matthew M. Merrell, M.D.
Matthew M. Merrell, M.D.


/s/ Terrence C. Regan, M.D.
Terrence C. Regan, M.D.


/s/ Stephen G. Weiss II, M.D.
Stephen G. Weiss II, M.D.


/s/ Robert C. Youngman, M.D.
Robert C. Youngman, M.D.


33




--------------------------------------------------------------------------------


EXHIBIT A


TARGET FINANCIAL STATEMENTS





1




--------------------------------------------------------------------------------


EXHIBIT B


CLOSING BALANCE SHEET





1




--------------------------------------------------------------------------------


EXHIBIT C


FORM OF IGRT SERVICES AGREEMENT BETWEEN SELLER AND TARGET





1




--------------------------------------------------------------------------------


EXHIBIT 7.1(G)


FORM OF RESIGNATION AND RELEASE





2




--------------------------------------------------------------------------------


EXHIBIT D


FORM OF IGRT SUBLEASE SERVICES AGREEMENT BETWEEN SELLER AND TARGET





1




--------------------------------------------------------------------------------